SABERS, Justice.

Jurisdictional Statement

This case is before the South Dakota Supreme Court following a request for certification filed by the Honorable Donald J. Porter, Chief Judge, United States District Court, District of South Dakota, Central Division, pursuant to SDCL ch. 15-24A.
QUESTION OF LAW TO BE ANSWERED
Whether an out-of-state hospital can recover from a South Dakota county for emergency medical services provided to an indigent resident of that county where the hospital does not come within the statutory definition of a hospital as set forth in SDCL 28-13-27(1).
*346DECISION
. The question certified in this case is controlled by our decision in appeal # 15412, St. Paul Ramsey County Medical Center v. Pennington County and Moody County issued today.
CERTIFICATION QUESTION ANSWERED.
WUEST, C.J., HENDERSON, J., and FOSHEIM, Retired Justice, concur.
MORGAN, J., concurs specially.
MILLER, J., not having been a member of the Court at the time this action was submitted to the Court, did not participate.